Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Request for Continued Examination

The request filed on 6/13/22 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-12, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The limitation “incomplete passive device on which no functional electrode formed” in claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  It is suggested to provide clarity.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-12, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear, as the final product, the incomplete passive device having the function electrode, thus it is not the incomplete passive device anymore nor the incomplete passive device with no functional electrode (it is noted that this is the device claim, the patentability of the device claim is determined by the final product). It is suggested to provide clarity. 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Publication No. 2020/0027864) as previously applied.
Referring to figures 9, 11, Kim teaches a semiconductor package comprising: 
	a semiconductor chip (120) comprising an electrode pad (122) formed on a top surface thereof;  
	an incomplete passive device (180) on which no functional electrode is formed (see 112 rejection above) embedded in the semiconductor package (see figure 9);  
	a cover layer (141) covering the semiconductor chip (120) and the incomplete passive device (180) and comprising at least one first opening formed therein to expose part of incomplete passive device, in which the functional electrode is to be formed (see figures 9, 11); and 
	at least one electrode pattern (145/145’) formed on the cover layer (141) to transmit an electrical signal, and having a functional electrode portion, wherein the functional electrode portion (145/145’) is a portion of electrode pattern (145/145’) is formed on the incomplete passive device (180) through the first opening, and is a component that is required in order for a passive device (180) to perform the function of the passive device (see figures 9, 11), and wherein the incomplete passive device (180) performs a function of the passive device by forming the functional electrode portion (see figures 9, 11).
 	Regarding to claim 2, the incomplete passive device comprises one of a capacitor, an inductor, and a resistor, and wherein the functional electrode is an upper electrode or a lower electrode of the 
capacitor, a part of a spiral pattern of the inductor, or a part of a resistance pattern of the resistor (see paragraph# 62, figure 9).  	
Regarding to claim 3, the cover layer (141) further comprises at least one second opening formed therein to expose a portion of the electrode pad (122) of the semiconductor chip (121), and wherein the electrode pattern (143) further comprises a chip connection portion connected to the electrode pad through the second opening (see figure 9).

Allowable Subject Matter
Claims 4-7, 13-16 are allowed because none of the prior teaches at least one signal transmission segment disposed so as to be spaced apart from a side surface of the semiconductor chip or the passive device in order to transmit an electrical signal from an upper side of the semiconductor package to a lower side thereof, wherein the cover layer covers the signal transmission segment, and further comprises at least one third opening formed therein to expose the signal transmission segment, and wherein the electrode pattern further comprises at least one segment connection portion connected to the signal transmission segment through the third opening, as in claim 4, or the passive device is a capacitor comprising: a body portion having electrical conductivity; and an insulating layer formed of a material having electrical insulativity on at least a portion of a top surface of the body portion, wherein the capacitor has no upper electrode on the insulating layer, wherein the first opening in the cover layer is formed to expose a region in which the upper electrode is to be formed, and wherein the functional electrode portion of the electrode pattern is formed in a region in which the upper electrode is to be formed, and functions as the upper electrode of the capacitor, as in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893